Citation Nr: 0424823	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-15 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Houston, Texas, Regional Office 
(RO).  

A hearing at which the veteran testified before the 
undersigned was conducted at San Antonio, Texas, in September 
2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

In reviewing the claims file, the Board notes that the RO 
rendered its initial decision as to the issue in this case in 
a March 2001 rating decision, and that the veteran was 
notified of that decision in April 2001.  The veteran's 
notice of disagreement with the March 2001 rating decision 
was timely received by VA on April 9, 2002, and, thereafter, 
the RO issued him a statement of the case in May 2002.  In 
September 2002, the veteran submitted a substantive appeal 
for the purpose of perfecting his appeal to the Board.  

After considering the laws and regulations pertaining to what 
constitutes a timely filed substantive appeal (38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.302 (b), 3.303, 3.304, 
20.1103 (2003)), the Board is of the opinion that there 
exists a question of whether the veteran, in fact, submitted 
a timely substantive appeal as to the issue in this case.  
The United States Court of Veterans Appeals (Court) has held, 
however, that the Board, while charged with the obligation of 
assessing its jurisdiction with regard to an applicant's 
claim for VA benefits, may not do so at the expense of the 
procedural rights that belong to the claimant, who has had no 
opportunity to present evidence or argument on the 
jurisdictional issue.  Rather, the Court indicated that the 
claimant was owed, at the very least, the opportunity to 
object to adjudication of a jurisdictional issue by the Board 
in the first instance, and that the Board must determine 
whether such adjudication would be prejudicial to the 
claimant.  Marsh v. West, 11 Vet. App 468 (1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Because the Board finds that the veteran in this case would 
be prejudiced if the Board were to assess its jurisdiction 
before giving him an opportunity to present evidence as to 
why his substantive appeal should be considered timely, the 
RO must be permitted to make the initial determination as to 
the timeliness of the veteran's substantive appeal.  
Accordingly, the claim is remanded to the RO for the 
following action:  

The RO should review the claims file for the 
purpose of determining whether the veteran 
submitted a timely substantive appeal with 
regard to the issue set forth on the title 
page.  If the decision is adverse to the 
veteran, the RO should provide the veteran and 
his representative with a supplemental 
statement of the case on the issue of 
timeliness of the appeal concerning this claim, 
and give them an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

